HOWE, Justice
(dissenting):
I dissent. The majority opinion leaves unanswered the question which troubled *130the district court judge and which he resolved against the plaintiff city. That question is: Where does the city derive its legislative authority to enact a strict liability ordinance in this instance? In the opinion of the Court, it is stated “he [the defendant] concedes valid authority is and has been delegated to municipalities to pass ‘strict liability’ ordinances preventing sale of intoxicating liquor to persons under 21 .... ” I have been unable to find any such concession by the defendant since he has not submitted a brief on this appeal. The trial court judge could find no statutory delegation of authority and I have been unable to find any.
It is important to note that U.C.A., 1953, § 32-7-15 makes it unlawful for any person to self or supply alcoholic beverages to any person under the age of 21 years. That statute, however, does not impose strict liability and therefore a city in enacting an ordinance to cover that same offense, can derive no authority therefrom to make the ordinance one of strict liability. Section 10-8-47, which authorizes cities to enact ordinances to prohibit the sale, giving away or furnishing of liquor to persons under 21 years of age does not confer any authority to make such an ordinance one of strict liability. Likewise, § 32-4-17, which authorizes cities and towns to license, tax, regulate or prohibit the sale of light beer, does not contain any confirmation of authority to impose strict liability in exercising that power. Neither does § 10-8-84, which authorizes cities to enact all ordinances necessary to provide for the peace and general welfare of the city. As was pointed out in Allgood v. Larson, Utah, 545 P.2d 530 (1976), that section only authorizes cities to enact ordinances which are “not repugnant to law.” I think that the strict liability ordinance in question here is repugnant to the state statute on the same general subject (§ 32-7-15) which does not impose strict liability. This Court in State v. Hutchinson, Utah, 624 P.2d 1116 (1980) did not deal with the power of cities to enact strict liability ordinances and I do not regard that case as pertinent to our inquiry here.
Without some showing of legislative authority, I cannot vote to sustain an ordinance which imposes strict liability when the state statute on that subject does not. I, like the trial court judge, am left to wonder “what is to prohibit a city from making all of its offenses strict liability offenses, thereby removing state of mind as a necessary element in all crimes.”
DURHAM, J., concurs in the dissenting opinion of HOWE, J.